Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a server (i.e., a machine) in claims 1-10, and a method performed by a server (i.e., a process) in claims 11-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1: A server comprising: 
a database comprising a game entry table having a plurality of game entry records;
 a communication interface communicatively connectable to a network; 
a monitoring module configured to monitor the network connection; 
a grouping module; 
an influx rate module; and 
a processor coupled in communication with said database, communication interface, monitoring module, grouping module, and influx rate module, said processor programmed to: 
receive a plurality of game entry request data packets from one or more gaming transaction devices via the communication interface, each game entry request data packet including one or more game entries and associated  data, the data including a device identifier, a device location, a time of the request, a game identifier, and a sequence number for each game entry, the sequence number including a serial sequence number for each game entry;
combine two or more of the device identifier, device location, time of the request, and sequence number together for each game identifier to generate a unique game entry number for each game entry; 
transmit the unique game entry number for each game entry to the requesting transaction device via the communication device; 
based on receipt of the plurality of game entry request data packets calculate a first entry influx rate associated with the game identifier for each of the gaming transaction devices using the influx rate module; 
determine one or more groupings of the gaming transaction devices using the grouping module, the one or more groupings based on one or more predefined rules and the first entry influx rate for each of the gaming transaction devices; 
in response to a triggering event, select one of the groupings;
select from the selected grouping, a predetermined number of unique game entry numbers; and 
select at random one unique game entry number from the selected predetermined number of unique game entry numbers.  

The claim elements underlined above, concern Mental Processes involving concepts performable by the human mind including observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including managing personal behavior or relationships including a set of rules that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a server, processor,  gaming transaction devices communication interface, network and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a server, processor,  gaming transaction devices, communication interface, network, and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0020], [0022], [0023], [0028], [0030], [0048]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0020], [0022], [0023], [0028], [0030], [0048]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed July 21st, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 9-14 of the applicant’s above dated response the applicant presents various arguments against the rejection claims under 35 U.S.C. §101 including:
i) that not all claimed inventions containing limitations directed to a set of rules are non-eligible (Applicant’s remarks page 9);
ii) that the claims are not directed to certain methods of organizing human activity because they involve a plurality of operations performed by a machine and involving the exchange of data packets and not operations performed by a human (Applicant’s remarks pages 10-12); and
iii) that the claimed invention is directed to the practical application of a recited abstract idea through providing an improvement to technology involving coordinating entries received from multiple devices that the applicant proposes provides a solution to a technological problem of selecting game entries are selected to participate in a triggered game.  The applicant propose that the claims mirror considerations addressed by the courts in Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381 (Fed Cir. 2018) and BASCOM Global Internet Services v. AT&TMobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) (Applicant’s remarks pages 13-14).

Responsive to the preceding the following is respectfully noted:
i.a) The rejection of record does not propose that the claimed invention is non-eligible solely for the recitation of a set of rules placed therein but instead recognizes the abstract elements of the exemplary claim describe a set of rules and as such describe an enumerated grouping of judicial exception previously identified by the courts in part of a larger determination of subject matter eligibility consideration under section  101;
ii.a) In so much as the identified abstract idea presents a series of operational steps to exchange transfer and evaluate information these operations fall under the court enumerated groupings of abstract ideas involving Certain Methods of Organizing Human Activity and Mental Process.  The courts have separately recognized that “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301) and accordingly while a generic computer embodies information as data or data packets, such does not support presence of patent eligible subject matter as proposed (See MPEP 2106.05(f), & 2106.05(h)).  With specific concern as to the number of people involved in Organizing Human Activity, “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”(MPEP 2106.04(a)(2)(II)).
iii.a) Responsive to the preceding the proposed selection of game entries to participate in a triggered game does speak to the enhancement of the functionality of the underlying computer technology or identify a specific technological problem that is solved by the claimed invention.  While the applicant’s remarks identify concerns regarding the rules and criteria for selecting entreies for participation in a triggered game, these concerns are not of a technical nature because they do not relate to the specifically to the underlying computer/technology and instead merely use the underlying computer as a tool to perform the claimed operations (See MPEP 2106.05(f), & 2106.05(h)). 
It is noted that in Data Engine Tech. LLC v. Google LLC the court found that claims were patent eligible because they provided a particular solution to a problem recognized in the art in a specific improved method for navigating through a complex three-dimensional spreadsheet and further provide an improvement to computer functionality similar to improvements previously identified by Core Wireless Licensing v. LG Elecs. Inc. 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018).  Additionally, the court found additional claims ineligible because they merely address the organization of information without reflecting a specific technical solution and improvement in electronic spreadsheet functionality that was found to be present in the court identified eligible claims.
In the instant case the claimed invention including the use of entry information does not address computer interfaces, and does not similarly reflect a specific technical solution and improvement in electronic spreadsheet functionality that was found to be present in the court identified eligible claims and are understood as not begin patent eligible for the reasons set forth in Data Engine Tech. LLC v. Google LLC.
In BASCOM Global Internet Services v. AT&TMobility LLC, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements.  Specifically, when considered as an ordered combination the court identified the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user as representing a non-conventional and non-generic arrangement of the additional elements wherein such merged the benefits of remote based filtering tools and personal based filtering tools to create a unique beneficial arrangement that was not separately available with either of these known arrangements for filter tools previously.  With relation to the preceding the presented arguments do not identify how the claimed invention when considered as an ordered combination provides significantly more than a conventional or generic arrangement of known hardware executing algorithm or how such provide for a unique beneficial arrangement that was not separately available with the claimed elements previously and in a manner that would separate the claimed invention from the generic arrangements as cautioned against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  
The applicant’s arguments and amendments are found to be reasonably persuasive in overcoming the previously presented rejection of claims under section 102 as being anticipated by DeWaal et al (US 2017/0256139) and accordingly the same has been withdrawn.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715